Title: From George Washington to George Thacher, 27 January 1798
From: Washington, George
To: Thacher, George



Sir,
Mount Vernon 27th Jany 1798

It is not long since the Papers herewith sent have been in my possession, altho’ from the date they bear, one would be led to think otherwise.
If the statements are just, the case merits attention; and as Mr Goodwin has mistaken the road by which the application (if redress can be afforded) is to be made, I have taken the liberty of transmitting them to you, on the supposition that he is a resident in the District you represent. I wish you an agreeable and harmonious Session, and am Sir Your most obedient Servt

Go: Washington

